Citation Nr: 0122135	
Decision Date: 09/07/01    Archive Date: 09/12/01

DOCKET NO.  98-12 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial disability rating higher than 10 
percent for residuals, fracture, left ankle, status post open 
reduction internal fixation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel






INTRODUCTION

The veteran had a period of training in connection with the 
Reserve Officer Training Corps (ROTC) from August 1983 to 
September 1983.  He also had active duty from April 1990 to 
November 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of  June 1998 by the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO).  In the decision, the RO granted 
service connection for residuals, fracture, left ankle, 
status post open reduction internal fixation and assigned a 
noncompensable rating.  Later the RO increased the initial 
rating to 10 percent.

A hearing was scheduled before a Member of the Board on 
August 23, 2001.  The veteran failed to appear and did not 
request that the hearing be rescheduled.  The veteran's 
representative subsequently filed an informal hearing 
presentation.  The Board concludes that the veteran's request 
for a hearing has been withdrawn.  38 C.F.R. § 20.702(d) 
(2000).

The Board notes that the appeal for a higher evaluation 
arises from an initial rating decision which established 
service connection for the disability and assigned the 
initial disability evaluation.  Therefore, the entire rating 
period is to be considered, including the possibility of 
staged ratings (i.e., separate ratings for separate periods 
of time) based on the facts found.  See Fenderson v. West, 12 
Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The residuals, fracture, left ankle, status post open 
reduction internal fixation have resulted in moderate ankle 
disability.


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent 
for residuals, fracture, left ankle, status post open 
reduction internal fixation with moderate ankle disability 
are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5262, 5271 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran was ordered to Basic Airborne Training while in 
ROTC in August 1983.  While landing his third jump, the 
veteran fractured his left ankle.  X-rays immediately 
following the accident revealed a spiral fracture of the left 
fibula approximately one inch above the syndesmosis which was 
displaced in the AP, mortise, and lateral views.  The veteran 
underwent an open reduction internal fixation of the left 
ankle.

The veteran filed his initial claim for service connection 
for left ankle disorder in October 1996.  Treatment records 
from the Arizona Department of Corrections, Bureau of Health 
Services dated in October 1996 indicate that the veteran was 
experiencing pain and blistering of the left ankle.  He was 
fitted with an ankle sleeve and heel cup to alleviate 
symptoms.

A VA examination was conducted in April 1997.  The report 
noted that the veteran complained of aching with weather 
changes, morning stiffness and occasional swelling.  Upon 
examination, the veteran's gait was within normal limits and 
there was no swelling.  The examiner noted there was mild 
irritation laterally over the scar, but the wound was well 
healed and the veteran was motor and sensory intact.  The 
assessment was left ankle pain, occasional, with a healed 
fibula fracture.  The examiner indicated the veteran had a 
full range of motion, no instability in the knee and pain 
when the weather changes, which is typical for a joint having 
hardware placed.  The examiner noted that the veteran had an 
increased risk for degenerative arthritis in his ankle, but 
there was no indication of arthritis at this examination.

In July 1997 the RO issued a rating decision denying the 
veteran's claim for service connection for a left ankle 
disorder.  The veteran subsequently submitted service medical 
records covering the period of July 1983 to September 1983, 
which included the veteran's operative report.

In June 1998, the RO issued a rating decision granting 
service connection for a left ankle disorder with a 
noncompensable evaluation.  The veteran submitted a notice of 
disagreement in July 1998 and subsequently perfected his 
appeal.

A second VA examination was conducted in August 1998.  The 
veteran complained of left ankle pain and dysfunction 
including weakness, fatigability and incoordination.  The 
veteran reported he had impaired ability to do squatting, 
kneeling, stair climbing and could no longer run.  On 
examination, it was noted that the veteran limped without 
assist device.  The veteran could neither hop on his left 
foot nor heel walk.  The veteran could toe walk but squatting 
and rising were painful.  The examiner noted the veteran had 
a full range of motion, however the veteran had developed 
pain in the anterior ankle.  The assessment was residual, 
status post left ankle fracture and ORIF.

The RO issued a rating decision and statement of the case 
(SOC) in December 1998 granting the veteran a disability 
rating of 10 percent.  The veteran continued to pursue his 
appeal.

A third VA examination was conducted in December 2000.  The 
veteran complained that the left ankle hurt daily and he was 
not sure if his range of motion was full or not.  The veteran 
stated there was occasional swelling of the ankle.  The 
veteran also indicated that he experienced weakness and 
fatigability and related those feelings to pain.  The veteran 
limps all the time regardless of normal or repeated use.  The 
physical examination revealed a well-healed scar laterally on 
the lower leg and ankle.  There were several areas of 
tenderness medially and laterally about the ankle with no 
swelling.  On ambulation the veteran had a moderately 
significant limp.  Dorsiflexion was to 10 degrees.  Plantar 
flexion was to 20 degrees.  The veteran had some complaint of 
pain at the terminal degrees of motion.  The assessment 
indicated left ankle status post healed fracture with 
internal fixation with residuals.  The veteran's functional 
impairment was rated as "at least moderate, perhaps slightly 
more, with impairment in degrees loss range of motion of 10 
degrees dorsiflexion, 15 degrees plantar flexion."

A supplemental statement of the case (SSOC) was issued in 
March 2001.  The veteran's representative filed an 
Appellant's Brief with the Board on August 23, 2001.

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 (West. Supp. 2001).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of veterans' claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

In the SSOC, the RO stated the claim had been developed in 
full compliance with the provisions and requirements of the 
VCAA.  The Board finds that the VA's duties have been 
fulfilled.  The veteran was provided with adequate notice as 
to the evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the rating decisions, the 
SOC, the SSOC, and the letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO supplied the veteran with the 
applicable regulations in the SOC and SSOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The veteran requested, but failed to appear for a 
hearing.  The claims file contains the veteran's service 
medical records and his post-service treatment records.  All 
relevant evidence as identified by the veteran was obtained 
and considered.

The VA has afforded the veteran disability examinations to 
assess the severity of the disorder.  With regard to the 
adequacy of the examinations, the Board notes that the 
examination reports reflect that the examiners recorded the 
past medical history, noted the veteran's current complaints, 
conducted examinations, and offered appropriate assessments 
and diagnoses.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)). The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim. Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet.App. 553 (1996); Bernard v. Brown,  4 Vet.App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the examination reports coupled with the other 
evidence of record provide sufficient information to 
adequately evaluate the veteran's service-connected 
disability.  Therefore, no further assistance to the veteran 
with the development of evidence is required.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify various 
disabilities.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation, which is due to pain that is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40.  The factors of disability 
reside in reductions of their normal excursion of movements 
in different planes.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight bearing are related considerations.  See  38 C.F.R. 
§ 4.45.  It is the intention of the rating schedule to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimal 
compensable rating for the joint.  See 38 C.F.R. § 4.59.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 5271 provides that marked limitation of ankle 
motion warrants a 20 percent evaluation.  A 10 percent rating 
is assigned for moderate limitation of ankle motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2000).

Under Diagnostic Code 5262 a 30 percent rating is available 
for malunion of the tibia and fibula with marked knee or 
ankle disability.  A 20 percent rating is assigned in the 
case of malunion with moderate knee or ankle disability.  A 
10 percent rating is assigned where there is malunion with 
slight knee or ankle disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262 (2000).  Although no significant 
malunion of the fracture site has been shown, fracture 
residuals may be rated analogous to Diagnostic Code 5262.  
See Archer v. Principi, 3 Vet. App. 433, 436-437 (1992).

IV.  Analysis

The RO has rated the veteran's left ankle disorder under 
38 C.F.R. § 4.71a Diagnostic Code 5271.  The Board finds that 
given the facts of this case the veteran may also be rated 
under Diagnostic Code 5262.  See Butts v. Brown, 5 Vet. App. 
at 538.  The December 2000 VA examination noted that the 
functional impairment of the veteran's ankle was at least 
moderate, perhaps slightly more.  Under Diagnostic Code 5271, 
moderate limitation of movement in the ankle indicates a 
rating of 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  However, moderate ankle disability with malunion of 
the fibula would warrant a 20 percent rating under Diagnostic 
Code 5262.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In this case, the evidence 
indicates that a rating under Diagnostic Code 5262 would be 
appropriate.  Therefore, given that the rating under 
Diagnostic Code 5262 is the higher of the two ratings that 
would be applicable to the veteran, under the regulation 
Diagnostic Code 5262 should be applied.

The Board finds that the fracture residuals with a plate and 
screws in the left ankle are analogous to a malunion of the 
tibia.  In addition, the Board notes the examiner in the 
December 2000 VA examination noted at least moderate ankle 
disability.  Therefore, the veteran qualifies for a 
disability rating of 20 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  There is no medical evidence that the 
veteran's service-connected disability has significantly 
changed since the date of his separation from service.  The 
symptoms, as reflected in his treatment records, have been 
consistent over time.  Therefore, the Board finds that the 
evidence does not raise a question that a rating higher or 
lower than 20 percent is warranted for any period of time 
from the veteran's claim to the present time so as to warrant 
a staged rating due to significant change in the level of 
disability.

The Board further finds, however, that a rating of higher 
than 20 percent is not warranted.  Under Diagnostic Code 5262 
a rating of 30 percent is warranted if there is a malunion of 
the fibia and marked ankle disability. While the December 
2000 examination report noted that the ankle disability might 
be slightly more than moderate it did not note that ankle 
disability was marked.

V.  Extraschedular Consideration

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the disability.  
38 C.F.R. § 4.1.  The Board notes that in exceptional cases 
where evaluations provided by the rating schedule are found 
to be inadequate, an extraschedular evaluation may be 
assigned which is commensurate with the veteran's average 
earning capacity impairment due to the service-connected 
disorder.  38 C.F.R. § 3.321(b).  However, the Board believes 
that the regular schedular standards applied in the current 
case adequately describe and provide for the veteran's 
symptoms and disability level.

The record does not reflect a disability that is so 
exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability.  The Board notes that 
the disability has not recently required hospitalization.  In 
fact, it does not appear that the veteran has been 
hospitalized for treatment of his disability since separation 
from service.  There is no evidence on the record of marked 
interference with employment and no medical evidence has been 
presented to support a conclusion that the veteran's service-
connected disability significantly interferes with his 
employment.  The Board also notes that his current rating 
contemplates a substantial degree of industrial impairment, 
and there is no reason to believe that the rating schedule 
does not adequately compensate the veteran for the 
impairment.  In summary, the Board does not find that the 
veteran's case is outside the norm so as to warrant 
consideration of the assignment of an extraschedular rating.  
Therefore, referral of this matter for consideration under 
the provisions of 38 C.F.R. § 3.321 is not warranted.  See 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995), and Floyd v. 
Brown, 9 Vet. App. 94-96 (1996).


ORDER

An initial rating of 20 percent for the left ankle disorder 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

